Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on 08/03/2020, which claims 1-20 are presented for examination.

Abstract
The Abstract filed on 08/03/2020 has been considered as to the merits.

Drawings
The Drawings filed on 08/03/2020 have been considered as to the merits.

	Examiner notice
The computer program product of claims 14-20: The claims recite the computer program product comprising: a computer-readable storage medium. According to the specification (pars. [0075]-[0077], computer-readable storage media, such as memory 1406 or persistent storage 1408, wherein computer-readable storage media 1424 is a physical or tangible storage device used to store program code. Therefore, the computer program product of claims is qualified under 101 statutory.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patinkin (US 2006/0095521).
As per claim 1, Patinkin discloses a computer-implemented method of sparse intent clustering, the method comprising: using a number of processors (par. [0151],  processors) to perform the steps of: 
	- identifying features in a number of electronic user reports created by a user and contained in a database (abstract, pars. [0016] & [0047], the system discloses identifying, classifying, and clustering electronic data streams such as email, images and sound files, wherein identify an electronic data stream using one or more learning machines and comparing the outputs from the machines to determine the label to associate with the data), wherein the features include a title and description (pars. [0048], labeling the email (etc., title), and pars. [0120]-[0121], filter for recognizing a class of emails.  Other classes of emails and other length emails may accordingly require more or less than 100 filters to provide a requisite degree of filtering, wherein receiving email content in the form of data elements, which comprises the body of an email (etc., description));
	- encoding the features of each user report into a binary vector (par. [0092], each entry in the hash (i.e. entry in the matrix) represents some encoded local information somewhere in the text message, pars. [0112]- [0113], utilizing a stackable hash also includes (a) a means to convert a binary coded message into a set of numeric values; (b) a means to compute a hashing vector based upon the numeric values provided to a mathematical function; (c) a means to compare a difference between the value of the hash vector to a stored vector or digest representing the stored vector);
	- feeding the binary vector for each user report into an autoencoder neural network, wherein the autoencoder neural network generates a N-dimensional float vector representing the user report (par. [0072], the network takes the vectors of electronic data streams in step 1 and feeds it through the system, evaluating the output at step 2. It then changes the weights in step 3 in order to get a more accurate output. …After training is completed, the neural network is presented with email representations it has not been exposed to before. It then predicts a classification based on the weights it created during training);
	- projecting the float vectors representing the user reports into a N-dimensional space; 
[0111], [0123], [0131], creating an accumulation of documents stored as a cluster further includes the creation of a mask which compares clusters to an n-dimensional matrix of thresholds for purposes of identifying document clusters. … a two dimensional bit pattern of binary values suitable for creating the intersection of the mask and a two dimensional cluster of related documents.)
	- clustering the float vectors into vector clusters according to cosine similarities, wherein each vector cluster represents an intent of the user in creating the reports (par. [0191], creating clusters, pars. [0018], [0049]-[0053], clustering by creating a hash related to the email, and also using the hash to produce an N-character digest of the email in order to score the salience of a received type of email into categories.  The method places email having similar properties into clusters, wherein a uniform filter hash or a stackable hash can do the clustering for texts…by grouping similar data points in the unsure zone into clusters, which can be represented by the center of the cluster); 
	- labeling the intent of each vector cluster (pars. [0191]-[0194], auto-labeling emails according to instantiation of labels, whether these labels are pre-defined or user-defined, pars. [0076]-[0078], determine similarity-based grouping of objects such as utilized in clustering documents. The method of K-NN cluster classification of the present invention comprises the following steps: (a) defining a metric to measure "similarity between any two documents; … (g) classifying data x as class y if more of the nearest neighbors are in the class y than in any other class). 
As per claim 2, Patinkin discloses further comprising:
	- receiving input from the user to create a new user report, wherein the input includes a title and description for the new user report (par. [0018] and [0056],  receives email for purposes of placing the document under observation into a cluster of similar emails, wherein a received type of email into categories);
	- determining an intent of the new user report according to report data (par [0018], 
determines similarity of digests computed from known message types to email received-over the internet); 
	- identifying a vector cluster labeled with an intent that matches the intent of the new user report (par. [0018], New digests are compared to one or more similar sets of sampled digests to determine the smallest difference between the new digest and a member of the sampled digests, thereby determining data similarity between the two digests.; and 
	- providing the user with suggested features for the new user report according to features in the vector cluster identified with the matching intent (pars. [0076]-[0078], and [0123]-[0124], [0078],   determine similarity-based grouping of objects such as utilized in clustering documents). As per claim 3, Patinkin discloses encoding the features of each user report comprises one-hot encoding a number of fields in the user report (par. [0092] and [0112]- [0113]).As per claim 4, Patinkin discloses encoding the features of each user report comprises: decomposing equations of a number of filters in the user report to produce decomposed filters (pars. [0019], [0112]-[0117], [0082]); and one-hot encoding the decomposed filters (pars. [0092], 0112]-[0117], [0082]).As per claim 5, Patinkin discloses encoding the features of each user report comprises: decomposing equations of a number of custom fields in the user report to produce decomposed custom fields (pars. [0019], [0181], [0112]-[0117], [0082]); and one-hot encoding the decomposed custom fields (pars. [0092], [0181], [0112]-[0117], [0082]. As per claim 6, Patinkin discloses encoding the features of each user report comprises encoding the title and description with embeddings from language models (pars. [0058], [0073], [0092] [0181], [0191]-[0194]).
As per claim 7, Patinkin discloses vectors within each cluster have cosine similarities above 0.5 (par. [00114] & [0017]-[0118], wherein higher threshold is considered similar and grouping the same cluster (the same as defined at par. [0054] of applicant’s specification). As per claims 8-13, are system claims, which are corresponding the method claims 1-6 above. Therefore, they are rejected under the same rational of claims 1-6 above. 
As per claims 14-20, are computer program product claims, which are corresponding the method claims 1-7 above. Therefore, they are rejected under the same rational of claims 1-7 above. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loan T. Nguyen whose telephone number is (571) 270-3103.  The examiner can normally be reached on Monday and Thursday- Friday, from 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOAN T NGUYEN/Examiner, Art Unit 2165